   Case: 3:19-cr-00137-WHR Doc #: 300 Filed: 06/08/20 Page: 1 of 1 PAGEID #: 1422




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


UNITED STATES OF AMERICA                    :

                       Plaintiff                : Case No. 3:19-CR-137 (2)

                    vs.                         : HONORABLE WALTER H. RICE

Pope, Savon P.                                  :

                          Defendant         :


                          ORDER AMENDING BOND CONDITIONS


 For good cause shown, the Court hereby amends the bond conditions filed in this matter on April
 2, 2020 removing the following condition:

        1. Participate in SmartLink Program under the guidance of the Pretrial Services Office.


 Adding:

        1. Participate in one of the following location restriction programs and abide by all the
           requirements of the program which will include (X) Electronic monitoring.



 All other bond conditions remain in full force and effect.

                                                                                      (tp - per Judge Rice authorization after
 Date: 06/05/2020                                                                 his review)
                                                    __________________________________
                                                    HONORABLE WALTER H. RICE
                                                    UNITED STATES DISTRICT JUDGE
